EXHIBIT 10.8

CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS SEPARATION AGREEMENT AND GENERAL
RELEASE. BY SIGNING THIS SEPARATION AGREEMENT AND GENERAL
RELEASE YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.
[bwlogoa01.jpg]
A.M. Castle & Co.



Separation Agreement and General Release


1.)
Parties: The parties to this Separation Agreement and General Release
(“Agreement”) are Stephen J. Letnich (“Employee”) and A. M. Castle & Co.
("Company").



2.)
Separation Date: Employee’s employment with Company will terminate effective
June 24, 2015 (“Separation Date”).



3.)
Final Paycheck: Company will provide Employee with a final paycheck, which shall
include accrued and unused vacation pay, less all applicable federal, state and
local withholdings with the next regular payroll cycle, or earlier as required
by law.



4.)
Separation Benefits: In consideration for this Agreement:



a)
Company will provide Employee with the payments and benefits set forth in
Sections 4(a) and 4(c) through 4(e) of the Severance Agreement dated July 25,
2013, between Employee and Company (the “Severance Agreement”, attached as
Exhibit A). Company will not provide Employee with any benefit pursuant to
Section 4(b) of the Severance Agreement, as no short-term incentive plan has
been approved for Employee or similar executives as of the date of this
Agreement. For the avoidance of doubt, Employee will not be entitled to
participate in any way and will not be entitled to any payment under Section
4(b) of the Severance Agreement to the extent any short-term incentive plan is
approved for similar Company executives after the Separation Date.



b)
Company and Employee agree that with respect to the continuing car benefit
contemplated by Section 4(f) of the Separation Agreement, Company will pay to
Employee a lump sum amount of Sixteen Thousand Dollars ($16,000) less applicable
withholdings no later than ten (10) days following the expiration of the seven
(7) day revocation period for this Agreement. This payment shall be in lieu of
and in full satisfaction for any and all obligations of Company under Section
4(f) of the Severance Agreement.



c)
Company and Employee expressly reaffirm and incorporate the terms of Section 6
of the Severance Agreement entitled “Code Section 409A Compliance” into this
Agreement.



d)
Employee shall be reimbursed by Company for all reasonable business expenses
incurred as of the Separation Date. Such reimbursement shall be subject in full
to (i) reasonableness of the expenses and compliance with all applicable Company
policies for the same, in the Company’s sole and final discretion; and (ii)
Employee submission of expense reports in the appropriate form via Company’s
standard expense submission system by no later than July 23, 2015.


E-1

--------------------------------------------------------------------------------





5.)
Release Employee (on behalf of himself, his personal representatives,
successors, and assigns) releases, waives, and forever discharges Company, its
past, present and future agents, employees, officers, directors, shareholders,
principals, predecessors, alter egos, partners, parent corporations,
subsidiaries, divisions, affiliates, attorneys, insurers, successors and assigns
(collectively, the “Company Released Parties”) from and for any and all of
Employee’s potential or actual claims, demands, grievances, causes of action,
charges or suits of any kind arising out of, or in any way relating to the
dealings between the parties, including the employment relationship and its
termination, on or prior to the date Employee executes this Agreement. Employee
releases and waives any and all legal or administrative claims, known or
unknown, arising under, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. §2000e et seq., the Americans with Disabilities Act,
42 U.S.C. §12101 et seq., the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. §1001 et seq., the Fair Labor Standards Act, 29 U.S.C. §201
et seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§621 et seq., any other federal, state, or local statutory or common law or
regulation, and any and all tort and/or express or implied contact claims,
including but not limited to any claims arising under his offer letter,
Severance Agreement or any other related documents or agreements.
Notwithstanding anything to the contrary, Employee does not release (i) any
rights to indemnification pursuant to the Indemnification Agreement between
Company and Employee, Company’s certificate of incorporation or bylaws or
applicable law or (ii) any rights under Companys policies of directors’ and
officers’ insurance.



6.)
Release of Age Discrimination in Employment Act (“ADEA”) Rights: Employee
further agrees and acknowledges that he is knowingly and voluntarily waiving and
releasing any rights Employee may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”). Employee acknowledges that $50,000 of the
consideration stated in Paragraph 4 above is being given to him for his waiver
and release of any ADEA claims he may have and that this amount is in addition
to anything of value to which Employee is already entitled. Employee
acknowledges that the remainder of the consideration stated in Paragraph 4 above
is consideration for his release of any other claims he may have against the
Company Released Parties. Employee further acknowledges that he has been advised
in writing, as required by the Older Workers’ Benefit Protection Act (“OWBPA”),
that: (a) his waiver and release do not apply to any rights or claims that may
arise after the Effective Date of this Agreement; (b) he should consult with an
attorney prior to executing this Agreement. Employee acknowledges that Company
provided Employee with at least twenty-one (21) days within which to consider
the terms of this Agreement. During the seven (7)-day period immediately
following Employee’s execution of this Agreement (“Revocation Period”), Employee
may revoke the ADEA release portion of this Agremenet by delivering a notice of
revocation to Marec E. Edgar, Executive Vice President, General Counsel,
Secretary & Chief Administrative Officer, A. M. Castle & Co., 1420 Kensington
Road, Suite 220, Oak Brook, Illinois 60523. Employee agrees that if he revokes
the ADEA release portion of this Agreement, the remainder of the release will
remain in full force and effect.



7.)
Covenant Not to Sue: To the maximum extent permitted by law, Employee (on behalf
of himself, his personal representatives, successors, and assigns) covenants not
to sue or to institute or cause to be instituted any action in any federal,
state, or local agency or court against any of the Company Released Parties,
with respect to the claims released in paragraph 5 and paragraph 6 of this
Agreement. Employee acknowledges that he does not have any current charge,
complaint, grievance or other proceeding against the Company Released Parties
pending before any local, state or federal agency regarding his employment.
Employee shall not seek or be entitled to any personal recovery, in any action
or proceeding that may be commenced on Employee’s behalf in any way arising out
of or relating to the matters released under this Agreement.


E-2

--------------------------------------------------------------------------------





8.)
Cooperation; Further Assurances:



a.)
Employee agrees to cooperate with Company in the truthful and honest
investigation, prosecution and/or defense of any claim in which the Company
Released Parties may have an interest (provided such cooperation does not
unreasonably interfere with Employee’s prior business or personal commitments),
which may include, without limitation, making himself available on a reasonable
basis to participate in any proceeding involving any of the Company Released
Parties without claim of privilege against the Company Released Parties,
allowing himself to be interviewed by representatives of Company without claim
of privilege against the Company Released Parties, participating as requested in
interviews and/or preparation by any of the Company Released Parties of other
witnesses without claim of privilege against the Company Released Parties,
protecting the applicable legal privileges of the Company Released Parties,
appearing for depositions and testimony without requiring a subpoena without
claim of privilege against the Company Released Parties, and producing and/or
providing any documents or names of other persons with relevant information
without claim of privilege against the Company Released Parties. Company agrees
that it will reimburse Employee for reasonable travel expenses incurred by
Employee pursuant to this Paragraph that are approved in advance by Company.



b.)
At Company’s request and without further consideration, Employee shall execute,
acknowledge and deliver such documents, instruments or assurances and take such
other action as Company may reasonably request to carry out Employee’s rights
and obligations under this Agreement.

 
9.)
Acknowledgment: By executing this Agreement, Employee acknowledges and agrees
that Employee has entered into this Agreement knowingly and voluntarily and that
he is knowingly and voluntarily waiving and releasing his rights and claims in
exchange for the consideration set forth in Paragraph 4 above and in the
Severance Agreement incorporated herein. Employee hereby acknowledges that
Employee has read the Agreement carefully, fully understands all of its
provisions, and has had the opportunity to receive independent legal advice with
respect to executing this Agreement.



10.)
Confidentiality, Non-Disparagement, Non-Competition, and Non-Solicitation:



a.)
Employee expressly reaffirms and agrees to the obligations on Confidentiality,
Non-Disparagement, Non-Competition, and Non-Solicitation set forth in the
Severance Agreement. Employee further specifically reaffirms Section 13 of the
Severance Agreement concerning the reasonablenesss of these provisions and
consideration paid therefor.



b.)
Company expressly reaffirms and agrees to the obligations on Non-Disparagement
set forth in the Severance Agreement.



c.)
Employee agrees to keep confidential the terms of the Agreement and agrees to
refrain from disclosing any information regarding this Agreement to any third
party, except to Employee’s retained attorneys, tax advisors, immediate family
(spouse, parents, children), or as required by law.



d.)
Employee agrees that he/she shall not, for a period of two (2) years from the
Effective Date, act as an employee, consultant, advisor, or in any other
capacity, whether paid or not, for any entity or individual that pursues,
evaluates or expresses interest in any kind of transaction with or respecting
the Company, its stock or other securities, or any of the Company’s
subsidiaries, including any merger, acquisition, investment, joint venture, or
other transaction of any kind.


E-3

--------------------------------------------------------------------------------





11.)
Representations and Warranties: Employee represents and warrants that this
Agreement constitutes the entire agreement among the parties with respect to all
the matters discussed herein, and supersedes all prior or contemporaneous
discussions, communications or agreements, expressed or implied, written or
oral, by or between the parties, with the exception of the Severance Agreement,
which remains in full force and effect and is hereby incorporated fully into
this Agreement, except insofar as it is expressly superseded by this Agreement.



12.)
No Re-employment/Service: By signing this Agreement, Employee and Company also
agree that Employee will not be re-employed by or re-apply for employment with
Company or propose or allow another person or entity to propose that Employee
serve on the Board of Directors of the Company, or in any similar capcity, or
any of its affiliates, and that signing this Agreement acts as a complete waiver
of any and all rights Employee has or may have to reinstatement.



13.)
Equitable Relief; Attorneys’ Fees: Employee agrees that any violation by
Employee of any covenant in this Agreement may cause such damage to Company as
will be serious and irreparable and the exact amount of which will be difficult
to ascertain, and for that reason, Employee agrees that Company may seek a
temporary, preliminary and/or permanent injunction and/or other injunctive
relief, ex parte or otherwise, from any court of competent jurisdiction,
restraining any further violations by Employee. Such injunctive relief shall be
in addition to, and in no way in limitation of, any and all other remedies
Company shall have in law and equity for the enforcement of such covenants.
Company agrees that any violation by Company of any covenant in this Agreement
may cause such damage to Employee as will be serious and irreparable and the
exact amount of which will be difficult to ascertain, and for that reason,
Company agrees that Employee may seek a temporary, preliminary and/or permanent
injunction and/or other injunctive relief, ex parte or otherwise, from any court
of competent jurisdiction, restraining any further violations by Company. Such
injunctive relief shall be in addition to, and in no way in limitation of, any
and all other remedies Employee shall have in law and equity for the enforcement
of such covenants. If litigation arises under this Agreement between Company and
Employee, the prevailing party in such litigation shall be entitled to recover
its or his reasonable attorneys’ fees, court costs and out-of-pocket expenses
from the non-prevailing party.



14.)
Miscellaneous:

a.)
Company expressly denies any liability of any kind to Employee and nothing
contained in this Agreement shall be construed as an admission of any liability.



b.)
Nothing contained in this Agreement, or the fact of its submission to Employee,
shall be admissible evidence in any judicial, administrative, or other legal
proceeding. This Agreement shall not constitute precedent with regard to any
other party’s dealings with Company.



c.)
This Agreement shall be deemed to have been executed and delivered within the
State of Illinois, and its rights and obligations shall be construed and
enforced in accordance with and governed by the laws of the State of Illinois.



d.)
Any action arising from this Agreement, or breach thereof, shall be commenced
and maintained in a tribunal in DuPage County, Illinois. As a condition
precedent to any such action, the complaining party shall submit to the other
party, in writing, its position, and must allow the other party to respond
within ten (10) business days. No other action can be taken until this time
period and process occurs.



e.)
This Agreement may not be amended, modified or altered except by an express
written document signed by all parties hereto, wherein specific reference is
made to this Agreement.



f.)
This Agreement may be executed in counterparts, and authentic photocopy or
facsimile signatures are accepted as originals.


E-4

--------------------------------------------------------------------------------





g.)
In the event of litigation or arbitration relating to the enforcement of this
Agreement, the prevailing party shall be entitled to recover attorneys’ fees and
costs actually expended, regardless of whether the suit proceeds to compromise,
arbitration or final judgment.



h.)
Should any provision of this Agreement be declared to be illegal, invalid, or
unenforceable, the remaining parts shall remain in full force and effect. Any
adjudicating tribunal shall attempt to give the remaining provisions the full
force as intended by the parties to the fullest extent allowed by law.



EMPLOYEE
 
A.M. CASTLE & CO.
 
 
 
 
 
 
/s/ Stephen J. Letnich
 
/s/ Marec E. Edgar
Stephen J. Letnich
 
Marec E. Edgar
 
 
Executive Vice President, General Counsel,
 
 
Secretary & Chief Administrative Officer
 
 
 
June 30, 2015
 
June 30, 2015
Date
 
Date




E-5

--------------------------------------------------------------------------------



ATTACHMENT A


The term "Restricted Territory" means the continental United States, Mexico,
Canada, Spain, the United Kingdom, France, Singapore, and China. The Restricted
Territory also shall include any country in which the Executive (and/or
employees of the Company or its affiliates supervised by the Executive) had
responsibility or generated or obtained Confidential Information.



E-6

--------------------------------------------------------------------------------



EXHIBIT A


SEVERANCE AGREEMENT
A.M. CASTLE & CO.


THIS AGREEMENT (“Agreement”), made and entered into this 25th day of July, 2013
(the “Effective Date”), by and between A.M. Castle & Co., a Maryland corporation
(the “Company”), and Stephen J. Letnich of Valparaiso, Indiana (the
“Executive”);
WITNESSETH THAT:
WHEREAS, the Company wishes to assure itself of the continuity of the
Executive’s service and has determined that it is appropriate that the Executive
receive certain payments in the event, prior to a Change in Control, of an
involuntary termination of employment (other than for Cause) or a termination of
employment for Good Reason;
WHEREAS, the Company and the Executive accordingly desire to enter into this
Agreement on the terms and conditions set forth below; and
WHEREAS, the Company promises to provide, and the Executive acknowledges that
the Executive has had, will have, and will develop on behalf of the Company
substantial contacts with long-standing, near permanent customers of the
Company, including without limitation program accounts, that require the
protections against unfair competition set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, IT IS HEREBY AGREED, by and between the parties as follows:
1.Relationship to Other Agreements. Except as otherwise provided in any other
agreement between the Company and the Executive which specifically identifies
this Agreement and specifically provides that it supersedes this Agreement, this
Agreement shall supersede any and all other agreements between the Executive and
the Company regarding the payment of benefits upon a termination of the
Executive’s employment with the Company. If the Executive is entitled to
severance pay or other benefits pursuant to the terms of this Agreement, the
Executive shall not be eligible to receive any severance pay or other benefits
pursuant to the terms of any other severance agreement or arrangement of the
Company (or any affiliate of the Company), including any arrangement of the
Company (or any affiliate of the Company) providing benefits upon involuntary
termination of employment.


2.Agreement Term. The “Term” of this Agreement shall begin on the Effective Date
and shall continue through the second anniversary of the Effective Date (the
“Expiration Date”); provided, however, the Expiration Date shall be
automatically extended annually for successive one-year periods, effective on
the first anniversary of the Effective Date and on each subsequent anniversary
of the Effective Date, without further action on the part of any party, unless,
not later than 30 days prior to the effective date of any such extension, either
party shall have given written notice to the other party that it does not wish
to extend the Term.


3.Certain Definitions. In addition to terms otherwise defined herein, the
following capitalized terms used in this Agreement shall have the meanings
specified below:

E-7

--------------------------------------------------------------------------------





(a)
Cause. The term “Cause” shall mean:

(i)
Conviction of, or entry of a plea of guilty or “nolo contendere” to, a felony
(as defined by the laws of the United States of America or by the laws of the
State or other jurisdiction in which the Executive was so convicted or entered
such plea) by the Executive;



(ii)
Engagement by the Executive in egregious misconduct involving serious moral
turpitude to the extent that, in the reasonable judgment of the Company, the
Executive’s credibility and reputation no longer conform to the standard of the
Company’s executives;



(iii)
Willful misconduct by the Executive that, in the reasonable judgment of the
Company, results in a demonstrateable and material injury to the Company or its
affiliates, monetarily or otherwise;

(iv)
Willful and continued failure (other than any such failure resulting from the
Executive’s incapacity due to mental or physical illness) by the Executive to
perform his assigned duties, provided that such assigned duties are consistent
with the job duties of the Executive and that the Executive does not cure such
failure within 30 days after notice of such failure from the Company; or

(iv)
Material breach of this Agreement by the Executive, provided that the Executive
does not cure such breach within 30 days after notice of such breach from the
Company.

For purposes of determining whether “Cause” exists, no act, or failure to act,
on the Executive’s part will be deemed “willful” unless done, or omitted to be
done, in the reasonable judgment of the Company, by the Executive not in good
faith and without reasonable belief that the Executive’s act, or failure to act,
was in the best interest of the Company or its affiliates.
(b)
Change in Control. The term “Change in Control” shall mean any of the following
that occur after the Effective Date:



(i)
Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, including the regulations and
other applicable authorities thereunder (the “Exchange Act”)) (“Person”), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
(“Beneficial Owner”), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its affiliates) representing thirty
percent (30%) or more of the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
directors (“Outstanding Company Voting Securities”); provided, however, that any
acquisition by a Person who on the Effective Date is the Beneficial Owner of
thirty percent (30%) or more of the Outstanding Company Voting Securities shall
not constitute a Change in Control;


E-8

--------------------------------------------------------------------------------





(ii)
Any change in the composition of the Board of Directors of the Company (the
“Board”) over a two-year period which results in a majority of the then present
directors of the Company not constituting a majority two years later, provided
that in making such determination, directors who are elected by or upon the
recommendation of the then current majority of the Board shall be excluded;



(iii)
Approval by the shareholders of the Company of a complete dissolution or
liquidation of the Company;



(iv)
Any sale or disposition to a Person of the assets of the Company equal to more
than fifty percent (50%) of the total gross fair market value of all of the
assets of the Company before such sale or disposition; provided that, for
purposes of this subparagraph (b)(iv), the “gross fair market value” shall be
determined without regard to any liabilities associated with the assets of the
Company or the assets so sold or disposed;



(v)
There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or entity, other
than (A) a merger or consolidation immediately following which the individuals
who comprise the Board of the Company immediately prior thereto constitute at
least a majority of the board of directors of the Company, the entity surviving
such merger or consolidation, or, if the Company or the entity surviving such
merger or consolidation is then a subsidiary, the ultimate parent thereof, (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes a Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates) representing 30% or more of the combined
voting power of the Company’s then outstanding securities, or (C) a merger or
consolidation of any direct or indirect subsidiary of the Company (y) for whom
the Executive is not performing services at the time of such merger or
consolidation or (z) that is not a majority shareholder of the corporation for
whom the Executive is performing services at the time of such merger or
consolidation.



(c)
Code. The term “Code” means the Internal Revenue Code of 1986, as amended, and
any regulations and other applicable authorities promulgated thereunder.



(d)
Good Reason. The term “Good Reason” shall mean:



(i)
a reduction of 10% or more in the Executive’s base salary (either upon one
reduction or during a series of reductions over a period of time), provided,
that such reduction neither comprises a part of a general reduction for the
Executive’s then-current peers as a group (determined as of the date immediately
before the date on which the Executive becomes subject to any such reduction)
nor results from a deferral of the Executive’s base salary;


E-9

--------------------------------------------------------------------------------



(ii)
a material diminution in the Executive’s authority (including, but not limited
to, the budget over which the Executive retains authority), duties, or
responsibilities within the Company;

(iii)
a material change in the geographic location at which the Executive must perform
services for the Company more than fifty (50) miles; or

(iv)
any other action or inaction that constitutes a material breach by the Company
of this Agreement.

For purposes of this Agreement, in order for a termination of employment by the
Executive to be considered to be on account of Good Reason, the following
conditions must be met by the Executive:
(i)
the Executive provides written notice to the Company of the existence of the
condition(s) described in this subparagraph (d) potentially constituting Good
Reason within 90 days of the initial existence of such condition(s), and



(ii)
the Company fails to remedy the conditions which the Executive outlines in his
written notice within 30 days of such notice, and



(iii)
the Executive actually terminates employment with the Company within six months
of providing the notice described in this subparagraph (d).



(e)
Termination Date. The term “Termination Date” means the date on which the
Executive’s employment with the Company and its affiliates terminates for any
reason, including voluntary resignation. If the Executive becomes employed by an
entity into which the Company has merged, or by the purchaser of substantially
all of the assets of the Company, or by a successor to such entity or purchaser,
a Termination Date shall not be treated as having occurred for purposes of this
Agreement until such time as the Executive terminates employment with the
successor and its affiliates (including, without limitation, the merged entity
or purchaser). If the Executive is transferred to employment with an affiliate
(including a successor to the Company), such transfer shall not constitute a
Termination Date for purposes of this Agreement.



4.Payments and Benefits. Subject to the terms and conditions of this Agreement,
if the Executive’s employment is terminated during the Term of this Agreement
and before a Change in Control (A) by the Company for a reason other than for
Cause or (B) by the Executive for Good Reason, the Executive shall be entitled
to:


(a)
a lump sum severance payment equal to one times the Executive’s annual base
salary in effect immediately prior to the Termination Date.



(b)
a lump sum payment in an amount equal to the annual short-term incentive
compensation to which the Executive would have been entitled had he continued in
the employ of the Company through the last day of the calendar year in which the
Termination Date occurs, pro-rated for the number of days during the calendar
year that the Executive was employed prior to the Termination Date; provided,
however, that such payment shall be made only if and to the extent the
applicable performance measure(s) for such calendar year have actually been met.


E-10

--------------------------------------------------------------------------------





(c)
with respect to each outstanding and nonvested long-term performance award
(including an equity-based or a non-equity-based long-term performance award)
granted to the Executive by the Company for which the Termination Date precedes
the end of the performance period by less than one (1) year, a payment equal to
the amount the Executive would have received under each such award had he
continued in the employ of the Company through the last day of the applicable
performance period, pro-rated for the number of days during such performance
period that the Executive was employed prior to the Termination Date; provided,
however, that such payment shall be made only if and to the extent the
applicable performance measure(s) for such performance period have actually been
met.



(d)
with respect to each then-outstanding and vested stock option granted to the
Executive by the Company, exercise such option at any time during the period
beginning on the Termination Date and ending on the earlier of the original
expiration date of each such option (without regard to any accelerated
expiration date otherwise resulting from the Executive’s termination of
employment) or the expiration of the three-month period following the
Termination Date.



(e)
continued health benefit coverage for the Executive and the Executive’s
qualified beneficiaries as provided in Section 4980B of the Code (“COBRA”). Such
COBRA continuation coverage shall be provided to the Executive and the
Executive’s qualified beneficiaries only if and to the extent that the Executive
(or his qualified beneficiaries, as applicable) make a timely and proper
election to be covered under COBRA and make timely payments for the cost of such
coverage; provided, however, that such COBRA coverage shall be at the Company’s
expense for the period beginning on the day after the Termination Date and
ending on the earlier of (i) the first anniversary of the Termination Date or
(ii) the date on which the Executive commences employment with another employer.



(f)
for the period beginning on the Termination Date and ending on the earlier of
(i) the first anniversary of the Termination Date and (ii) the date on which the
Executive commences employment with another employer, the Executive shall be
permitted the use of a Company-owned or leased automobile on the terms and
conditions set forth in the Company’s Automobile Policy.



For the avoidance of doubt, the Executive shall not be entitled to any benefits
under this Agreement if his termination of employment occurs on account of his
death, disability, or voluntary resignation (other than for Good Reason).
5.Time of Payments. Provided that the conditions of paragraph 7 (relating to
waiver and release) have been satisfied, payments pursuant to subparagraphs 4(a)
and 4(b) shall be paid no later than March 15th of the calendar year following
the calendar year in which the Executive’s Termination Date occurs or at such
earlier date as may apply in accordance with the following:


(a)
the payment pursuant to subparagraph 4(a) (relating to severance pay) shall be
paid within 10 days following the later of (i) the Executive’s Termination Date
or (ii) the date on which the conditions of paragraph 7 are satisfied; and


E-11

--------------------------------------------------------------------------------



(b)
the payment pursuant to subparagraph 4(b) (relating to short-term incentive
compensation) shall be made within 10 days following the later of (i) the date
that the short-term incentive compensation would have been paid if the
Executive’s Termination Date had not occurred, or (ii) the date on which the
conditions of paragraph 7 are satisfied.



Further provided that the conditions of paragraph 7 (relating to waiver and
release) have been satisfied, unless either the Executive has made a valid
election to defer receipt of all or any portion of a payment of an award
described in subparagraph 4(c) in accordance with the terms of a Company
nonqualified deferred compensation plan or the award agreement in respect of any
such award provides otherwise, any payment pursuant to subparagraph 4(c) shall
be paid no later than the later of (i) the date that is 2-½ months from the end
of the Executive’s first taxable year in which the amount is no longer subject
to a substantial risk of forfeiture, or (ii) the date that is 2-½ months from
the end of the Company’s first taxable year in which the amount is no longer
subject to a substantial risk of forfeiture.
Notwithstanding any other provision of this Agreement, if the requirements of
paragraph 7 are not satisfied, the Executive shall not be entitled to any
payments or benefits under this Agreement (other than the payments or benefits
provided in subparagraph 4(e) or 4(f) on or before the date by which the
Executive is required to satisfy the requirements of paragraph 7).
6.Code Section 409A Compliance. Notwithstanding any provision of this Agreement
to the contrary:
(a)
If and to the extent any payment or benefits under this Agreement are otherwise
subject to the requirements of Code Section 409A, the intent of the parties is
that such payment and benefits shall comply with Code Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted, and such payment and benefits shall be paid or provided under such
other conditions determined by the Company that cause such payment and benefits,
to be in compliance therewith. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the parties hereto of the
applicable provision without violating the provisions of Code Section 409A. The
Company makes no representation that any or all of the payments or benefits
provided under this Agreement will be exempt from or comply with Code Section
409A and makes no undertaking to preclude Code Section 409A from applying to any
such payments or benefits. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalty that may be imposed on the Executive
by Code Section 409A or damages for failing to comply with Code Section 409A.



(b)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following the Executive’s Termination Date unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”



(c)
Each payment payable to the Executive under this Agreement on or after the
Executive’s Termination Date shall be treated as a separate and distinct
“payment” for purposes of Code Section 409A and, further, is intended to be
exempt from Code Section 409A, including but not limited to the short-term
deferral exemption thereunder. If and to the


E-12

--------------------------------------------------------------------------------



extent any such payment is determined to be subject to Code Section 409A and is
otherwise payable upon the Executive’s termination of employment, in the event
the Executive is a “specified employee” (as defined in Code Section 409A), any
such payment that would otherwise have been payable in the first six (6) months
following the Executive’s Termination Date will not be paid to the Executive
until the date that is six (6) months and one (1) day following the Executive’s
Termination Date (or, if earlier, the Executive’s date of death). Any such
deferred payments will be paid in a lump sum; provided that no such actions
shall reduce the amount of any payments otherwise payable to the Executive under
this Agreement. Thereafter, the remainder of any such payments shall be payable
in accordance with this Agreement.


(d)
All expenses or other reimbursements to the Executive under this Agreement, if
any, shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by the Executive (provided
that if any such reimbursements constitute taxable income to the Executive, such
reimbursements shall be paid no later than March 15th of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred), and no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year.



(e)
Whenever a payment under this Agreement specifies a period within which such
payment may be made, the actual date of payment within the specified period
shall be within the sole discretion of the Company.



(f)
In no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be offset by any other payment
pursuant to this Agreement or otherwise.



(g)
To the extent required under Code Section 409A, (i) any reference herein to the
term “Agreement” shall mean this Agreement and any other plan, agreement,
method, program, or other arrangement, with which this Agreement is required to
be aggregated under Code Section 409A, and (ii) any reference herein to the term
“Company” shall mean the Company and all persons with whom the Company would be
considered a single employer under Code Section 414(b) or 414(c).



7.Waiver and Release. Except as expressly provided in paragraph 5, the Executive
shall not be entitled to any payments or benefits under this Agreement unless
and until the Executive executes and delivers to the Company, within thirty (30)
days following the Executive’s Termination Date (or fifty (50) days in the event
that 29 CFR 1625.22 requires the Company to provide the Executive forty-five
(45) days to consider the release), a valid release of any and all claims
against the Company and its affiliates in a form acceptable to the Company and
the revocation period for such release has expired without revocation.


8.Mitigation. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise.
None of the Company or any of its affiliates shall be entitled to set off
against the amounts payable to the Executive under this Agreement any amounts
owed to the Company or any of its affiliates by the Executive, any amounts
earned by the Executive in other employment after the Termination Date, or any
amounts which might have been earned by the Executive in other employment had he
sought such other employment.

E-13

--------------------------------------------------------------------------------





9.Withholding. All payments to the Executive under this Agreement will be
subject to all applicable withholding of applicable taxes.


10.Confidential Information. The Company and the Executive covenant and agree
that:


(a)
The Company will provide the Executive Confidential Information (as defined
below) to permit the Executive to perform the Executive’s duties on behalf of
the Company and its affiliates, which will include, among other things,
generating additional Confidential Information on behalf of the Company and its
affiliates.



(b)
Except as may be required by the lawful order of a court or agency of competent
jurisdiction, except as necessary to carry out his duties to the Company and its
affiliates, or except to the extent that the Executive has express authorization
from the Company, the Executive agrees to keep secret and confidential, all
Confidential Information (as defined below), and not to disclose the same,
either directly or indirectly, to any other person, firm, or business entity, or
to use it in any way during the Agreement Term and at all times thereafter,
provided, however, if the jurisdiction in which the Company seeks to enforce the
confidentiality obligation will not enforce a confidentiality obligation of
indefinite duration, then the provisions in this Agreement restricting the
disclosure and use of Confidential Information shall survive for a period of
five (5) years following the Executive’s Termination Date; provided, however,
that trade secrets shall remain confidential indefinitely.



(c)
To the extent that any court or agency seeks to have the Executive disclose
Confidential Information, he shall promptly inform the Company, and he shall
take such reasonable steps to prevent disclosure of Confidential Information
until the Company has been informed of such requested disclosure, and the
Company has an opportunity to respond to such court or agency. To the extent
that the Executive generates or obtains information on behalf of the Company or
any of its affiliates that may be subject to attorney-client privilege as to the
Company’s attorneys, the Executive shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.



(d)
Nothing in the foregoing provisions of this paragraph 10 shall be construed so
as to prevent the Executive from using, in connection with his employment for
himself or an employer other than the Company or any of the affiliates,
knowledge which was acquired by him during the course of his employment with the
Company and its affiliates, and which is generally known to persons of his
experience in other companies in the same industry.



(e)
For purposes of this Agreement, the term “Confidential Information” shall
include all non-public information (including, without limitation, information
regarding litigation and pending litigation, trade secrets, proprietary
information, or confidential or proprietary methods) concerning the Company and
its affiliates (and their customers) which was generated or acquired by or
disclosed to the Executive during the course of his employment with the Company,
or during the course of his consultation with the Company following the
Termination Date.


E-14

--------------------------------------------------------------------------------





(f)
This paragraph 10 shall not be construed to unreasonably restrict the
Executive’s ability to disclose Confidential Information in a court proceeding
in connection with the assertion of, or defense against any claim of breach of
this Agreement. If there is a dispute between the Company and the Executive as
to whether information may be disclosed in accordance with this subparagraph
(f), the matter shall be submitted to the court for decision.



11.Non-Competition and Non-Solicitation. During the Term of the Agreement and
for a period of 12 months after the Executive’s Termination Date, the Executive
covenants and agrees that he shall not, without the express written consent of
the Chief Executive Officer of the Company:


(a)
be employed by, serve as a consultant to, or otherwise assist or directly or
indirectly provide services to a Competitor (defined below) if: (i) the
employment, consulting, assistance or services that the Executive is to provide
to the Competitor are the same as, or substantially similar to, any of the
services that the Executive provided to the Company or its affiliates and are or
will be within the Restricted Territory (as defined in Attachment A); or (ii)
the Confidential Information to which the Executive had access could reasonably
be expected to benefit the Competitor if the Competitor were to obtain access to
such Confidential Information. For purposes of this subparagraph (a), services
provided by others shall be deemed to have been provided by the Executive if the
Executive had material supervisory responsibilities with respect to the
provision of such services.



(b)
solicit or attempt to solicit any party who is then, or during the 12-month
period prior to the Executive’s Termination Date was, a customer or supplier of
the Company for or with whom the Executive (or the Executive’s subordinates) had
Confidential Information or contact on behalf of the Company, provided that the
restriction in this subparagraph (b) shall not apply to any activity on behalf
of a business that is not a Competitor.



(c)
solicit, entice, persuade or induce any individual who is employed by the
Company or its affiliates (or was so employed within 90 days prior to the
Executive’s action and not involuntarily terminated for any reason other than
Cause) to terminate or refrain from renewing or extending such employment or to
become employed by or enter into contractual relations with any other individual
or entity other than the Company or its affiliates, and the Executive shall not
approach any such employee, either in person or through electronic or social
media, for any such purpose or authorize or knowingly cooperate with the taking
of any such actions by any other individual or entity.



(d)
directly or indirectly own an equity interest in any Competitor (other than
ownership of 5% or less of the outstanding stock of any corporation listed on
the New York Stock Exchange or the American Stock Exchange or included in the
NASDAQ System, so long as such ownership is passive in nature).



The term “Competitor” means any enterprise (including a person, firm or
business, whether or not incorporated) during any period in which it is
materially competitive in any way with any business in which the Company or any
of its affiliates was engaged during the 12-month period prior to the
Executive’s Termination Date. Upon the written request of the Executive, the
Company’s Chief Executive Officer will determine whether a business or other
entity constitutes a “Competitor” for purposes of this paragraph 11 and may
require the Executive to provide such information as the Chief Executive Officer
determines to be necessary to make such determination. The current and
continuing

E-15

--------------------------------------------------------------------------------



effectiveness of such determination may be conditioned on the continuing
accuracy of such information, and on such other factors as the Chief Executive
Officer may determine.
12.Non-Disparagement. The Executive covenants and agrees that, while he is
employed by the Company, and after his Termination Date, he shall not make any
false, defamatory or disparaging statements about the Company, its affiliates,
or the officers or directors of the Company or its affiliates that are
reasonably likely to cause material damage to the Company, its affiliates, or
the officers or directors of the Company or its affiliates. While the Executive
is employed by the Company, and after the Termination Date, the Company agrees,
on behalf of itself and its affiliates, that neither the officers nor the
directors of the Company or its affiliates in their external communications
shall make any false, defamatory or disparaging statements about the Executive
that are reasonably likely to cause material damage to the Executive. Nothing in
this paragraph 12 shall preclude the Executive or the Company from making
truthful statements that are required by applicable law, regulation or legal
process.


13.Reasonable Scope and Duration. The Executive acknowledges that the
restrictions in paragraphs 10, 11 and 12 are reasonable in scope, are necessary
to protect the trade secrets and other confidential and proprietary information
of the Company and its affiliates, that the benefits provided under this
Agreement are full and fair compensation for these covenants and that these
covenants do not impair the Executive’s ability to be employed in other areas of
his expertise and experience. Specifically, the Executive acknowledges the
reasonableness of the international scope of these covenants by reason of the
international customer base and prospective customer base and activities of the
Company and its affiliates, the widespread domestic and international scope of
the Executive’s contacts created during his employment with the Company, the
domestic and international scope of the Executive’s responsibilities while
employed by the Company and his access to marketing strategies of the Company
and its affiliates. Notwithstanding the foregoing, if any court determines that
the terms of any of the restrictions herein are unreasonable or unenforceable,
such court may interpret, alter, amend or modify any or all of such terms to
include as much of the scope, time period and intent as will render such
restrictions enforceable, and then in such reduced form, enforce such terms. In
the event of the Executive’s breach of any such covenant, the term of the
covenant shall be extended for a period equal to the period that the breach
continues.


14.Equitable Relief. The Executive agrees that any violation by the Executive of
any covenant in paragraph 10, 11 or 12 may cause such damage to the Company as
will be serious and irreparable and the exact amount of which will be difficult
to ascertain, and for that reason, the Executive agrees that the Company shall
be entitled, as a matter of right, to a temporary, preliminary and/or permanent
injunction and/or other injunctive relief, ex parte or otherwise, from any court
of competent jurisdiction, restraining any further violations by the Executive.
Such injunctive relief shall be in addition to, and in no way in limitation of,
any and all other remedies the Company shall have in law and equity for the
enforcement of such covenants.


15.Nonalienation. The interests of the Executive under this Agreement are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Executive or
the Executive’s beneficiary.


16.Amendment. This Agreement may be amended or canceled only by mutual agreement
of the parties in writing without the consent of any other person. So long as
the Executive lives, no person, other than the parties hereto, shall have any
rights under or interest in this Agreement or the subject matter hereof.

E-16

--------------------------------------------------------------------------------





17.Applicable Law. The provisions of this Agreement shall be construed in
accordance with and governed by applicable federal laws and, to the extent not
pre-empted thereby or inconsistent therewith, the laws of the State of Illinois,
without regard to the conflict of law provisions of any jurisdiction.


18.Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).


19.Obligation of Company. Except as otherwise specifically provided in this
Agreement, nothing in this Agreement shall be construed to affect the Company’s
right to modify the Executive’s position or duties, compensation, or other terms
of employment, or to terminate the Executive’s employment. Nothing in this
Agreement shall be construed to provide to the Executive any rights upon
termination of the Executive’s employment with the Company other than as
specifically described in paragraph 4. If the Executive’s employment is
terminated before a Change in Control for any reason other than by the Company
(other than for Cause) or by the Executive for Good Reason, the Executive’s
benefits shall be determined in accordance with the applicable retirement,
insurance and other programs of the Company as may then be in effect.


20.Waiver of Breach. No waiver by any party hereto of a breach of any provision
of this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time. The failure of any party hereto to take any action by reason of
such breach will not deprive such party of the right to take action at any time
while such breach continues.


21.Successors, Assumption of Contract. This Agreement is personal to the
Executive and may not be assigned by the Executive without the written consent
of the Company. However, to the extent that rights or benefits under this
Agreement otherwise survive the Executive’s death, the Executive’s heirs and
estate shall succeed to such rights and benefits pursuant to the Executive’s
will or the laws of descent and distribution. This Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company
and the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.


22.Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid (provided that
international mail shall be sent via overnight or two-day delivery), or sent by
facsimile or prepaid overnight courier to the parties at the addresses set forth
below. Such notices, demands, claims and other communications shall be deemed
given:


(a)
in the case of delivery by overnight service with guaranteed next day delivery,
the next day or the day designated for delivery;

(b)
in the case of certified or registered U.S. mail, five days after deposit in the
U.S. mail; or

(c)
in the case of facsimile, the date upon which the transmitting party received
confirmation of receipt by facsimile, telephone or otherwise;


E-17

--------------------------------------------------------------------------------





provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
to the Company:
A.M. Castle & Co.
1420 Kensington Road, Suite 220
Oak Brook, IL 60523
Attn: Corporate Secretary


or to the Executive at the Executive’s most recent address on file with the
Company.
Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.
23.Exclusive Jurisdiction and Venue. Any suit, claim or other legal proceeding
arising out of or related to this Agreement in any way must be brought in a
federal or state court located in Cook County, Illinois, and the Company and the
Executive hereby consent to the exclusive jurisdiction of such court for such
purpose. The Company and the Executive irrevocably consent and submit itself and
himself to the jurisdiction of such court(s) for the purposes of any such suit,
claim or other legal proceeding.


24.Gender, Singular and Plural. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.


25.Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.


26.Counterparts. This Agreement may be executed in two or more counterparts, any
one of which shall be deemed the original without reference to the others.


27.Effect on Prior Agreements. This Agreement hereby amends and supersedes any
and all previous Severance Agreements (and such other severance agreements,
written or unwritten), including amendments thereto, entered into by the
parties.


[remainder of page intentionally left blank]

E-18

--------------------------------------------------------------------------------



IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Effective Date.


 
 
Executive:
 
 
 
 
 
/s/ Stephen J. Letnich
 
 
Stephen J. Letnich
 
 
 
 
 
A.M. Castle & Co.
 
 
 
 
 
By: /s/ Robert J. Perna
 
 
Its: Vice President, General Counsel & Secretary




E-19

--------------------------------------------------------------------------------



Attachment A




The term “Restricted Territory” means the continental United States, Mexico,
Canada, Spain, the United Kingdom, France, Singapore, and China. The Restricted
Territory also shall include any country in which the Executive (and/or
employees of the Company or its affiliates supervised by the Executive) had
responsibility or generated or obtained Confidential Information.



E-20